Citation Nr: 1745303	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 

THE ISSUES

1.  Entitlement to service connection for high cholesterol. 

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for muscle cramps.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for kidney disease.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for an eye problem. 

9.  Entitlement to compensation under 38 U.S.C.§ 1151 for hepatitis.  

10.  Entitlement to compensation under 38 U.S.C.§ 1151 for human immunodeficiency virus (HIV) is denied.  

11.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss (also claimed as right hearing loss).

12.  Whether new and material evidence has been received to reopen the claim of service connection for gastroesophageal reflux disease (GERD).  

13.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.  

14.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of colon cancer.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from March 1967 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013, rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Elevated cholesterol is a laboratory finding and not a disability under VA law and regulations. 

2.  The preponderance of the evidence shows that the Veteran did not experience any dental trauma to include loss of teeth due to loss of substance of the body of the maxilla or mandible during active military service.

3.  The probative evidence does not show that the Veteran has been diagnosed with osteoporosis at any time during the appeal period.

4.  The probative evidence does not show that the Veteran has been diagnosed with a condition that manifests as muscle cramps at any time during the appeal period.

5.  The probative evidence does not show that the Veteran has been diagnosed with sinusitis at any time during the appeal period.

6.  There is no competent evidence of record that links a kidney condition, to service.  

7.  There is no competent evidence of record that links tinnitus to service.  

8.  There is no competent evidence of record that links an eye problem to service. 

9.  The probative evidence does now show that the Veteran has been diagnosed as having hepatitis at any time during the appeal period.  

10.  The probative evidence does not show that the Veteran has been diagnosed as having HIV at any time during the appeal period.  

11.  In an unappealed August 2003, decision, the Board denied service connection for bilateral hearing loss, GERD, hypertension, and residuals of colon cancer.   

12.  The evidence received since the August 2003 Board decision, by itself, or in conjunction with previously considered evidence, does not related to an unestablished fact necessary to substantiate the underlying claims for service connection for bilateral hearing loss, GERD, hypertension, or residuals of colon cancer.   


CONCLUSIONS OF LAW

1.  Elevated cholesterol does not meet the criteria for service connection.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016).

2.  The criteria for the establishment of service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for the establishment of service connection for osteoporosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

4.  The criteria for service connection for a disability manifested by muscle cramps are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

5.  The criteria for the establishment of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

6.  The criteria for the establishment of service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

7.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

8.  The criteria for the establishment of service connection for an eye problem have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

9.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for hepatitis as a residual of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

10.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for HIV as a residual of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

11.  The August 2003, Board decision denying service connection for bilateral hearing loss, GERD, hypertension, and residuals of colon cancer is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

12.  New and material evidence has not been received and the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  

13.  New and material evidence has not been received and the claim for service connection for GERD is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  

14.  New and material evidence has not been received and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  

15.  New and material evidence has not been received and the claim for service connection for residuals of colon cancer is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  See also Allen v. Brown, 439, 448 (1995) (explaining the application of section 3.310(b)); Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining the application of section 3.310(a)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

A. Entitlement to service connection for high cholesterol.  

The Veteran claims entitlement to service connection for a cholesterol condition.  Service treatment records are negative for a cholesterol condition.  VAMC records are negative for any diagnosis or treatment for a cholesterol condition.  Even were the Veteran to have a cholesterol related condition, namely elevated cholesterol, elevated cholesterol is not recognized as a disability for VA benefits purposes.  38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c) (2016); 61 Fed. Reg. 20, 440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

The term 'disability' refers to impairment of earning capacity.  Allen v Brown, 7 Vet. App. 439 (1995).  There is no evidence of record suggesting that the Veteran suffers from elevated cholesterol that causes the Veteran any impairment of earning capacity.  Although elevated cholesterol may be a risk factor for disability or evidence of an underlying disability, the Veteran has not alleged, and the record does not suggest, that he has a diagnosed disability due to elevated cholesterol.  Therefore, the preponderance of the evidence is against the claim of service connection for a cholesterol condition, or elevated cholesterol, and the claim must be denied.

B. Entitlement to service connection for a dental condition.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (Note). 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation.  
38 C.F.R. § 3.381.

STRs reveal in an April 1967, dental record an occlusion and extraction.  

In September 2003 he was seen at the VAMC, and reported having a few teeth extracted.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a dental disorder is causally or etiologically related to service.  STRs reveal the Veteran had an occlusion and extraction during service.  The service treatment and dental records, are absent of any complaint of, diagnosis of, or treatment for dental trauma during service.  

Because the service treatment and dental records show no dental trauma during service, and only show routine dental treatment during service, i.e., extractions; therefore, the absence of treatment for any such dental trauma during service weighs against the claim.  The Board notes that the lay and medical evidence generated contemporaneous to service is likely to reflect accurately the extent of the problems with the teeth, particularly because the Veteran sought dental treatment of the teeth during service; therefore, the records are of significant probative value in determining whether there was dental trauma during service.  The service treatment and dental records, which show no dental trauma during service and routine dental treatment, to include tooth extraction, during service, are credible and outweigh the Veteran's claim for service connection for a dental disorder for treatment purposes.  

The Veteran's more recent account was first made many years after service separation when the memory was less reliable is inconsistent with, and outweighed by, the more contemporaneous lay and medical evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

The Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . in the absence of a proof of present disability there can be no claim."  Brammer, supra.  Because the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disorder subject to compensation under the laws and regulations administered by VA.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150. 

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).
C. 
Entitlement to service connection for osteoporosis, muscle cramps, and sinusitis 

Service treatment records are negative for osteoporosis, a condition that manifests as muscle cramps, or sinusitis.  VAMC records are negative for any diagnosis or treatment for osteoporosis or sinusitis.  There is one mention in the VAMC treatment records from February 2013, wherein the Veteran reported leg cramping.  No treatment or diagnosis was made for muscle cramps.  

Although the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of osteoporosis, a muscle cramps condition, or sinusitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from osteoporosis, a condition that manifests as muscle cramps, or sinusitis, as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed osteoporosis, a condition that manifests as muscle cramps, or sinusitis.  In any event, the Board concludes that the medical evidence, which reveals no findings of osteoporosis, a condition that manifests as muscle cramps, or sinusitis, is of greater probative value than the Veteran's lay contentions.  VA records show the Veteran's contacts with health professionals have been numerous, during which time no diagnosis or treatment for osteoporosis, a condition that manifests as muscle cramps, or sinusitis, is shown.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Although there is medical evidence of record dating from over 20 years ago to the present, the preponderance of the competent evidence of records shows no findings of osteoporosis, a muscle cramps condition, or sinusitis during the appeal period.   

Accordingly, in the absence of competent and credible evidence of osteoporosis, a muscle cramps condition, or sinusitis, during the period of the claims, service connection is not warranted on any basis and the claims must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
 
D. Entitlement to service connection for kidney disease.

Service treatment records are negative for any treatment or diagnosis of a kidney condition, to include kidney disease.  

In an August 2005, VAMC record, it was noted the Veteran had cysts on his kidneys.  A June 2013 VAMC record documents kidney disease.  An August 2013 radiology report indicated he had a cyst on his kidney.  In June 2016 the Veteran was noted as having renal insufficiency.

The Veteran has submitted no competent medical evidence or opinions to corroborate his contention that he has a kidney condition related to service.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).

The Veteran's opinion is not considered competent to provide the requisite nexus relating his current kidney condition to service, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of a kidney condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his current kidney condition, diagnosed as renal cysts and kidney disease to his military service. 

Therefore, the lay statements regarding kidney disease, being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise.

Here, there is no medical evidence that relates a current condition to any symptomatology noted in service and after service.  In absence of any credible, competent evidence tending to show that the Veteran has a present, kidney condition that may be associated with service, the claim for service connection must be denied.

E. Entitlement to service connection for tinnitus.

The Veteran's STRs are negative for any discussion of complaints, treatments, or diagnoses of any ringing in the ears/tinnitus.  At his separation examination, he had no indication of tinnitus. 

Post-service records reveal that at a July 2012 VAMC audiology visit, the Veteran reported tinnitus for many years. 

In October 2013 the Veteran underwent a VA examination.  The Veteran stated he believed tinnitus is a result of arms firing in the rifle range during service.  He also reported a history of occupational noise exposure related to his work in a factory for many years.  The treatment record did not establish a medical relationship between his tinnitus and the purported history of exposure to gunfire during military service.  The examiner concluded it was less likely than not that tinnitus was caused by or a result of military noise exposure.  The rationale provided was that the Veteran made no complaints during his 5 months of service of a hearing condition, and was provided hearing protection. 
The Board notes that the Veteran is competent to attest to being exposed to noise during military training as well as to experiencing symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record reflects that the Veteran filed for service connection over forty years following discharge from service, and after having previously filed claims for service connection for other conditions.  Thus, determining the precise etiology of the Veteran's tinnitus is not a simple question as there are conceivably multiple potential etiologies of his tinnitus.  Ascertaining the etiology of tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his tinnitus is not sufficient to substantiate the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Indeed, any relationship between the current ringing in the ears and symptoms of ringing in the ears noted in service and experienced over the years must be established by medical evidence because ringing in the ears may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, there is no medical evidence that relates a current condition to service. 

In the absence of medical evidence of tinnitus in service, persuasive lay evidence of continuous ringing in the ears ever since service, and medical opinion evidence relating the current tinnitus to service, the preponderance of the evidence is against the claim.  Accordingly, service connection for tinnitus is not warranted.

F. Entitlement to service connection for eye problem. 

STRs are negative for any treatment or diagnosis of an eye condition.  

VAMC records show, he was diagnosed and treated for ocular hypertension and glaucoma in September 2007.  A record from November 2016, documented ocular hypertension.  Treatment records show no correlation to anything in service. 

The Veteran has submitted no competent medical evidence or opinions to corroborate his contention that he has a disabling eye condition related to service.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).

The Veteran's opinion is not considered competent to provide the requisite etiology for an eye problem, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of his eye problem.  See Layno and Jandreau, supra.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his current eye condition, diagnosed as ocular hypertension and glaucoma, and his military service. 

Therefore, the lay statements regarding eye problem, diagnosed as ocular hypertension and glaucoma, being related to service are not considered to be competent nexus evidence.  Again, the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology.

Here, there is no medical evidence that relates a current condition to any symptomatology noted in service and after service.  In the absence of any credible, competent evidence tending to show that the Veteran has a present eye disability that may be associated with service, the claim for service connection must be denied.

III.  38 U.S.C. § 1151 Claims  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. §1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.  
Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, 38 U.S.C.A. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. §1151(a)(1).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

A. Entitlement to compensation under 38 U.S.C.§ 1151 for hepatitis, and human immunodeficiency virus (HIV) 

The Veteran has asserted he contracted hepatitis, and HIV, as the result of improper care received from the Cleveland VAMC, during a colonoscopy procedure.  The Veteran had a right hemicolectomy, in November 1999.  The evidence of record does not show he has been diagnosed with or treated for hepatitis or HIV.  VAMC records are negative for any diagnosis or treatment for hepatitis or HIV.

Although the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of hepatitis or HIV.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from hepatitis, and HIV, as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed hepatitis or HIV.  In any event, the Board concludes that the medical evidence, which reveals no findings of hepatitis, or HIV, is of greater probative value than the Veteran's lay contentions.  VA records show the Veteran's numerous contacts with health professionals, during which time no diagnosis or treatment for hepatitis or HIV is shown.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, while there is current medical evidence of record dating from over 20 years ago, none of this evidence reflects findings of hepatitis, or HIV.

Accordingly, in the absence of competent and credible evidence of hepatitis or HIV during the period of the claim, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

VI. New and Material Legal Criteria 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A.  Whether new and material evidence has been reviewed to reopen the claim of service connection for bilateral hearing loss (also claimed as right hearing loss).  

The Board's denial of service connection was based on a conclusion that the medical evidence did not link a current disability to an incident or incidents in service.  The Board noted the first medical evidence of hearing loss was 34 years post-service.  STRs were referenced, which are silent for hearing loss, and his hearing was noted to be normal.  There is no evidence to suggest hearing loss is related to his active duty in 1967. 

Since the Board decision, a VA examination has been rendered, and treatment records have been associated with the file.  VAMC records show that in a July 2012, audiology note from the VAMC, the Veteran was fit for hearing aids for the first time.  

In October 2013 the Veteran had a hearing and tinnitus examination.  The Veteran reported that artillery practice in basic training aggravated hearing loss.  As a civilian he was a meat cutter then worked as an inspector, and then in office cleaning.  Also noted was that hearing loss did not exist prior to service, his hearing was normal at induction.  The examiner concluded it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale provided was that there was no significant threshold shift in his hearing between induction and separation.  

On evaluation, pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
40
45
LEFT
25
30
35
60
55

While these records and the examination show hearing loss, and treatment with a hearing aid, they do not provide any explanation as to its etiology or otherwise link the condition to the Veteran's active duty service.

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  While the examination findings and treatment records are new, the evidence does not raise a reasonable possibility of substantiating the claim.  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

There has been no evidence received since the August 2003 denial that raises the reasonable possibility of substantiating the claim.  Even if the claim were to be reopened, VA's duty to assist would not be triggered, as there is no indication the Veteran suffers from bilateral hearing loss as a result of his time in service.  The reopening of the claim is not warranted. 

B. Whether new and material evidence has been reviewed to reopen the claim of service connection for gastroesophageal reflux disease (GERD). 

In an August 2003, Board decision, the Veteran was denied service connection for GERD.  Service treatment records are negative for any complaints of or treatment for GERD.  VA treatment records dated in August 2001 note intermittent GERD and a September 2001 record noted a history of GERD.  The Board denied service connection on the basis that there was no competent medical evidence that links the GERD to any symptomatology shown in service.  

Subsequently the Veteran was afforded an examination in January 2005.  The Veteran reported that his GERD developed after the November 1999 hemicolectomy.  The examiner concluded the Veteran's GERD is at least as likely as not a result of the right hemicolectomy for right cecal mass.  Rationale provided was the Veteran was symptomatic at present, and he was not prior to the operation.  

The Board notes the Veteran is not service connected for a right cecal mass, or for residuals of a right hemicolectomy. 

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for GERD.  Although the examination findings and treatment records are new, the evidence does not raise a reasonable possibility of substantiating the claim.  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

There has been no evidence received since the August 2003 denial that raises the reasonable possibility of substantiating the claim.  Even if the claim were to be reopened, VA's duty to assist would not be triggered, as there is no indication the Veteran suffers from GERD as a result of his time in service.  The reopening of the claim is not warranted. 

C.  Whether new and material evidence has been reviewed to reopen the claim of service connection for hypertension.  

In an August 2003 Board decision, the Veteran was denied service connection for hypertension.  STRs are silent for the treatment of or diagnosis of hypertension.  VAMC treatment records from 1999 to 2002, show the Veteran as being treated for hypertension, but there is no medical evidence to suggest that hypertension is related to the Veteran's active duty.  The Board noted previously that in November 1999 the Veteran reported being diagnosed with hypertension in approximately 1995.  Hence, by the Veteran's own admission in testimony he provided at the hearing and statements made during the course of medical treatment, he was not diagnosed with hypertension until many years after his discharge from service. 

Treatment records have been added to the file from 2003 through present documenting hypertension.  None of these records contain evidence that raise a reasonable possibility of substantiating the claim.  There is no indication in these records that the Veteran's hypertension is linked to service. 

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for hypertension.  Although the treatment records are new, the evidence does not raise a reasonable possibility of substantiating the claim.  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans, supra.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, supra.  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

There has been no evidence received since the August 2003 denial that raises the reasonable possibility of substantiating the claim.  Even if the claim were to be reopened, VA's duty to assist would not be triggered, as there is no indication the Veteran suffers from hypertension as a result of his time in service.  The reopening of the claim is not warranted. 

D.  Whether new and material evidence has been reviewed to reopen the claim of service connection for residuals of colon cancer.    

In August 2003, the Board denied service connection for residuals of colon cancer surgery.  The service medical records show no complaints of or findings of colon cancer during service.  No competent medical evidence was of record that shows that the veteran's colon cancer first manifested during service.  VA treatment records show that the veteran was first diagnosed with colon cancer in 1999, for which he underwent a right hemicolectomy for right cecal mass in November 1999.  VA treatment records show no recurrence of colon cancer but do show a residual abdominal incisional hernia.  His colon cancer and residual hernia were first shown approximately 32 years after service.  The Board noted that as there was no evidence of any treatment or findings of colon cancer during service or at the separation examination, any opinion now relating residuals of his colon cancer to service would be based on history as provided by the veteran, as opposed to objective documentation.  LeShore, 8 Vet. App. at 409.  

Treatment records have been added to the file from 2003 through present.  None of these records contain evidence that raise a reasonable possibility of substantiating the claim.  

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for residuals of colon cancer.  While the treatment records are new, the evidence does not raise a reasonable possibility of substantiating the claim.  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans, supra.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, supra.  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

There has been no evidence received since the August 2003 denial that raises the reasonable possibility of substantiating the claim.  Even if the claim were to be reopened, VA's duty to assist would not be triggered, as there is no indication the Veteran suffers from residuals of colon cancer.  The reopening of the claim is not warranted. 


ORDER

Entitlement to service connection for cholesterol condition is denied. 

Entitlement to service connection for dental condition is denied.

Entitlement to service connection for osteoporosis is denied.

Entitlement to service connection for muscle cramps is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for kidney disease is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for eye problem is denied. 

Entitlement to compensation under 38 U.S.C.§ 1151 for hepatitis is denied.  

Entitlement to compensation under 38 U.S.C.§ 1151 for HIV is denied.  

The application to reopen the claim of service connection for bilateral hearing loss (also claimed as right hearing loss) is denied.  

The application to reopen the claim of service connection for gastroesophageal reflux disease (GERD) is denied.  

The application to reopen the claim of service connection for hypertension is denied.  

The application to reopen the claim of service connection for residuals of colon cancer is denied.     


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


